Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figs. 85A/86A in the reply filed on October 31, 2021 is acknowledged.
Claims 75-85 and 92-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 31, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 72 and 86-90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 200419724 (KR ‘724).    KR ‘724 discloses, Figs. 14, 15 and 31-35 for example, a plug for creating a passageway in concrete, comprising:
	a) a main body portion 10 extending upwardly from a base portion, the plug for being attached to a form board 38 with a nail or screw 32 prior to pouring of concrete;
	b) the main body portion including a central opening for providing access into the concrete; and
	c) the nail or screw remaining attached to the form board when the form board is removed after the concrete has cured.

87. The first anchor body includes a first threaded opening 20 with a first diameter.
88. A second anchor body, (25 of Fig. 20 or Fig. 31), is operably attached to the end portion.
89. The second anchor body includes a second threaded opening with a second diameter; and
	b) the second anchor body 25 is disposed above the first anchor body 26.
90. A cap 12/41 is disposed over the first anchor body and the second anchor body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 72, 73 and 86-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 2012/129177 to Espinosa in view of Thompson 2005/0044809.  Espinosa discloses, Figs. 1-7 for example, a plug 2 for creating a passageway in concrete, comprising:
	a) a main body portion 8 extending upwardly from a base portion 4, the plug for being attached to a form board 6 with a nail or screw 12 prior to pouring of concrete;

	
	Espinosa does not appear to specifically set forth that the fastener(s) remains attached to the formboard when removed.
However, Thompson discloses application and utilization of tear-away nail tabs 22 for removably fastening the tube 10 to a concrete pouring form.
Therefore, to have provided the Espinosa plug 2 with a tear away section of each of the flanges 32/48, thus allowing the nail or screw to remain attached to the formboard so as to avoid fasteners extending from the cured concrete, would have been obvious to one having ordinary skill in the art as taught by Thompson.
73. Espinosa in view of Thompson would have:
	a) the base portion includes an edge portion with a base opening, the nail or screw is in the base opening; and
	b) the base opening is configured to allow the nail or screw to separate from the base portion and remain attached to the form board when the form board is removed.
86. A first anchor body 10 is operably attached to an end portion of the main body portion 8.
As for claims 86-89, Espinosa in view of Thompson would have:
86. A first anchor body 114, (Fig. 15), is operably attached to an end portion of the main body portion 72.
87. The first anchor body 114 includes a first threaded opening with a first diameter.

89.  The second anchor body includes a second threaded opening with a second diameter; and
	b) the second anchor body 76 is disposed above the first anchor 114 body.

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 2012/129177 to Espinosa in view of Thompson 2005/0044809 as applied to claims 72, 73 and 86-89 above, and further in view of any of Titcomb et al. 2014/0326853, Kelly 6,269,591 and Edwards 3,833,706.
	Each of Titcomb et al., Kelly and Edwards disclose application and utilization of tear-away sections having V-notch or score or other suitable feature, (such as a notch or slit or cut), to allow for easy removal of the respective tear-away sections, (para [0051] of Titcomb et al., col. 2, lines 9-10 of Kelly and col. 7, lines 2-10 of Edwards). Therefore, to have provided the Espinosa in view of Thompson anchor plug with weakened sections in the form of V-notch or score or other suitable feature, (such as a notch or slit or cut), thus allow for easy removal of the tear-away flanges, would have been obvious to one having ordinary skill in the art as taught by any of Titcomb et al., Kelly and Edwards. 

Allowable Subject Matter
Claim 91 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                  

MS
March 16, 2022